 


114 HR 2710 IH: Lawful Purpose and Self Defense Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2710 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2015 
Mr. Bishop of Utah (for himself, Mr. Latta, Mr. Babin, Mr. Pearce, Mr. Kelly of Pennsylvania, Mr. Lamborn, Mr. Westerman, Mr. LaMalfa, Mr. Young of Alaska, Mr. Franks of Arizona, Mr. Pompeo, Mr. Smith of Texas, Mr. Cook, Mr. Hunter, Mr. Miller of Florida, Mr. Stewart, Mr. Farenthold, Mr. Chabot, Mr. Jones, Mr. Russell, Mr. Newhouse, Mr. Valadao, Mr. Cramer, Mr. Zinke, Mr. Nunes, Mr. Sessions, Mr. Hurd of Texas, Mr. Huelskamp, Mr. Olson, Mr. Gosar, Mr. Crawford, Mr. Fleming, Mr. Harper, Mr. Hudson, Mr. Crenshaw, Mr. Emmer of Minnesota, Mrs. Blackburn, Mr. Boustany, Mr. Smith of Nebraska, Mr. Graves of Georgia, Mr. McClintock, Mr. Jody B. Hice of Georgia, Mr. Amodei, Mr. Womack, Mr. Buck, Mrs. Love, Mr. Salmon, Mr. Cuellar, Mr. Rothfus, Mr. Chaffetz, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To revise various laws that interfere with the right of the people to obtain and use firearms for all lawful purposes. 
 
 
1.Short titleThis Act may be cited as the Lawful Purpose and Self Defense Act. 2.Elimination of authority to reclassify popular rifle ammunition as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended— 
(1)in subparagraph (B)(i), by striking may be used and inserting is designed and intended by the manufacturer or importer for use; (2)in subparagraph (B)(ii), by inserting by the manufacturer or importer before for use; and 
(3)in subparagraph (C), by striking the Attorney General finds is primarily intended to be used for sporting purposes and inserting is primarily intended by the manufacturer or importer to be used in a rifle or shotgun, a handgun projectile that is designed and intended by the manufacturer or importer to be used for hunting, recreational, or competitive shooting. 3.Elimination of restrictions on importation of non-National Firearms Act firearm or ammunition that may otherwise be lawfully possessed and sold in the United States (a)Elimination of prohibitionsSection 922 of title 18, United States Code, is amended— 
(1)in subsection (a), by striking paragraph (7) and inserting the following:  (7)for any person to manufacture or import armor piercing ammunition, unless the manufacture or importation of the ammunition— 
(A)is for the use of the United States, any department or agency of the United States, any State, or any department, agency, or political subdivision of a State; (B)is for the purpose of exportation; or 
(C)is for the purpose of testing or experimentation, and has been authorized by the Attorney General; ; (2)in subsection (l), by striking 925(d) of this chapter and inserting 925; and 
(3)by striking subsection (r). (b)Broadening of exceptionsSection 925 of such title is amended— 
(1)in subsection (a)(3), by striking determined and all that follows through the end and inserting intended for the lawful personal use of such member or club.; (2)in subsection (a)(4), by striking (A) and all that follows through for the and inserting intended for the lawful; and 
(3)by striking subsections (d) through (f) and inserting the following:  (d) (1)Within 30 days after the Attorney General receives an application therefor, the Attorney General shall authorize a firearm or ammunition to be imported or brought into the United States or any possession thereof if— 
(A)the firearm or ammunition is being imported or brought in for scientific, research, testing, or experimentation purposes; (B)the firearm is an unserviceable firearm (other than a machine gun as defined in section 5845(b) of the Internal Revenue Code of 1986 that is readily restorable to firing condition) imported or brought in as a curio or museum piece; 
(C)the firearm is not a firearm as defined in section 5845(a) of the Internal Revenue Code of 1986; (D)the ammunition is not armor piercing ammunition (as defined in section 921(a)(17)(B) of this title), unless subparagraph (A), (E), (F), or (G) applies; 
(E)the firearm or ammunition is being imported or brought in for the use of the United States, any department or agency of the United States, any State, or any department, agency, or political subdivision of a State; (F)the firearm or ammunition is being imported or brought in for the purpose of exportation; 
(G)the firearm or ammunition was previously taken out of the United States or a possession thereof by the person who is bringing in the firearm or ammunition; or (H)the firearm is a firearm defined as curio or relic by the Attorney General under section 921(a)(13) of this title. 
(2)Within 30 days after the Attorney General receives an application therefor, the Attorney General shall permit the conditional importation or bringing in of a firearm or ammunition for examination and testing in connection with the making of a determination as to whether the importation or bringing in of the firearm or ammunition will be allowed under this subsection. (3)The Attorney General shall not authorize, under this subsection, the importation of any firearm the importation of which is prohibited by section 922(p).. 
4.Protection of shotguns, shotgun shells, and large caliber rifles from arbitrary classification as destructive devices 
(a)Amendments to the National Firearms ActSection 5845(f) of the National Firearms Act is amended— (1)in paragraph (2), by striking recognized as particularly suitable for sporting purposes and inserting recognized as suitable for lawful purposes; and 
(2)by striking use solely for sporting purposes and inserting use for sporting purposes. (b)Amendments to title 18, United States CodeSection 921(a)(4) of title 18, United States Code, is amended— 
(1)in subparagraph (B) of the 1st sentence, by striking particularly suitable for sporting and inserting suitable for lawful; and (2)in the 2nd sentence, by striking solely. 
5.Broadening of the temporary interstate transfer provision to allow temporary transfers for all lawful purposes rather than just for sporting purposesSection 922 of title 18, United States Code, is amended in each of subsections (a)(5)(B), (a)(9), and (b)(3)(B), by striking sporting.  